Citation Nr: 1632250	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-11 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the July 8, 2010 rating action that severed service connection for diabetes mellitus (DM) was proper.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty with the Army from August 1965 to May 1967.

This appeal arose before the Board of Veterans' Appeals (Board) from a July 2010 rating action of the Nashville, Tennessee, Department of Veterans Affairs (VA), Regional Office (RO) that severed entitlement to service connection for DM.

The Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing; a transcript of this proceeding has been included in the claims folder.  The applicable laws and regulations require that the VLJ who conducted a hearing must participate in any decision made in that appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Unfortunately, the VLJ that conducted the hearing in this case is unable to participate in the decision.  As a consequence, the Veteran was sent correspondence on May 31, 2016 advising him of these circumstances and informing him that, while hearings are not required, he could request another hearing before a VLJ who would participate in the decision.  He had 30 days from the date of that correspondence to indicate whether he wanted another hearing.  He was further advised that if he did not respond within those 30 days, the Board would assume that he did not want another hearing and would proceed to the merits of the case.  The Veteran did not respond to this correspondence.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

The Board's May 2015 remand had returned the issue of entitlement to an initial evaluation in excess of 20 percent for DM from July 18, 2008 to October 1, 2010 to the RO for the issuance of a statement of the case (SOC).  On January 29, 2016, the Veteran and his representative were sent the SOC and were advised that they had 60 days from the date of the accompanying letter, or the remainder, if any, of the one-year period from the date of the letter notifying him of the action appealed (which ended in January 2010), in which to submit a substantive appeal.  This issue was to be returned to the Board only if it was perfected by the submission of a substantive appeal.  Neither the Veteran nor his representative submitted a timely substantive appeal; therefore, this issue is no longer before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, this case must again be remanded for additional development.

The Veteran filed his original claim for service connection for DM in July 2008.  He stated that he was exposed to herbicides during his service in Korea with the 1st Battalion, 73rd Armor, 7th Infantry Division.  He stated that he had served above the 38th parallel and done guard duty at the Demilitarized Zone (DMZ).  In a December 2008 rating action the RO awarded service connection for DM based on records that had reportedly shown service "in-country" in Vietnam.

In November 2009, the Veteran requested an increase in the evaluation assigned to his DM.  The RO, after reviewing the evidence, issued a decision in April 2010 that proposed to sever service connection for DM, noting that the Veteran did not have service in Vietnam.  Additionally, the Department of the Army, in March 2010, stated that there was no evidence suggesting that the Veteran had been exposed to herbicides during his service.  This rating action also noted that there was no other basis on which to support the award of service connection (that is, either on a direct or presumptive basis).  A July 2010 rating action severed service connection, effective October 1, 2010.

In May 2015, the Board remanded this case for further evidentiary development.  While the Department of the Army (DoA) had stated in March 2010 that there was no evidence that the Veteran had served in an area where he could have been exposed to herbicides, the Board found that the evidence used to render this conclusion was not of record.  Moreover, it was not clear that the DoA took into consideration that the Veteran had served with the 1st Battalion, 73rd Armor, 7th Infantry Division at Camp Beavers, Korea, which was located approximately 12 miles from the DMZ, in making its determination that he could not have been exposed to herbicides.  Therefore, the Board had instructed that, after obtaining all service personnel records, the case was to be referred to the DoA for verification as to whether or not service with the 1st Battalion, 73rd Armor, 7th Infantry Division at Camp Beavers constituted evidence of presumed exposure to herbicides.  

The Veteran's service personnel records were associated with the claims folder.  The RO then requested information from the Veteran as to the exact locations where he served, as well as more specific dates of alleged exposure (a 60 day window).  The Veteran did not respond to this correspondence.  The RO issued a memorandum in January 2016 in which it was stated that there was insufficient evidence to send the case to the Joint Services Records Research Center (JSRRC); there was also deemed to be insufficient information to allow meaningful research of Marine Corps National Archives and Records Administration (NARA) records (despite the Veteran's service in the Army).  There is no indication that this case was referred to the Department of the Army, as instructed in the Board's 2015 remand.  The Board is obligated by law to ensure that the RO complies with its directives.  "[A] remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  In other words, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the Department of the Army for verification as to whether or not service with the 1st Battalion, 73rd Armor, 7th Infantry Division at Camp Beavers, Korea constitutes evidence of a presumption of exposure to herbicides during the Veteran's period of service.  If not, this conclusion must be fully explained.

2.  The RO must review the record and ensure that the above-requested development action has been taken and ensure that it complies fully with the above instruction.  If the development action is incomplete, corrective action must be undertaken before returning the case to the Board. 

3.  Readjudicate the Veteran's claim of whether the July 8, 2010 rating action that severed service connection for DM was proper.  If the decision remains adverse to the Veteran, he and his representative must be provided with a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration is otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

